DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on December 8, 2021. Claims 2-6, 8-9, 11-19, and 25 are amended; claim 30 is new.
The applicant contends that in the secondary reference, Shishikura, there is a fluidic connection via a gap between the environments inside and outside of the reaction chamber. Conversely, independent claim 25 does not allow for a gap between the two environments (p. 11).
In response, the examiner cannot locate any limitation in claim 25 which forecloses the prospect of the two aforementioned environments being fluidically coupled. Further, this distinction is external to the scope of the combination, as Shishikura is relied upon narrowly for the disclosure of an exemplary shield element. Whether or not a gap exists in some other part of the apparatus has no bearing upon the structure and function of said shield element.
The rejections are maintained.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder – “element” and “arrangement” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “flow guide element” of claim 11;
The “heat source element” of claim 12;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The flow guide element (520) is being interpreted as perforations or apertures in accordance with paragraph [0147] of the specification.
The heated source element (170) is being interpreted as a fluid source in accordance with paragraph [0112].
The actuator arrangement is being interpreted as a first actuator (210) and a second actuator (240) in accordance with paragraph [0134].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 30 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 30 recites an “actuator arrangement comprising a reaction chamber lid.” Given that paragraph [0134] defines the “actuator arrangement” as an actuator (240) and not a chamber lid, it is unclear how the latter can be considered a subcomponent of said actuator arrangement. As shown by Figure 6, it appears the actuator (240) extends through a portion of the lid, but this does not then imply that the actuator literally encompasses the lid. Clarification is required. To advance prosecution, the examiner will accept the prior art disclosure of an actuator extending through a chamber ceiling as satisfying the contested limitation.
Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim refers to “a loading opening of the vacuum chamber,” but it is unclear if this denotes the same loading opening already codified by claim 25, or if it denotes a separate opening. Clarification is required. To expedite prosecution, the examiner will interpret the contested limitation as further clarifying the loading opening of claim 25. 
Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim refers to “a loading opening of the vacuum chamber” on two separate occasions, but it is indeterminate as to whether the claim is reciting two distinct openings, or whether the two usages denote the same opening. Further, it is unclear if the use of “a loading opening” in claim 5 further clarifies the loading opening already codified by claim 25, or if it refers to another opening. Clarification is required. To promote compact prosecution, the examiner will refer to the two uses of “loading opening” as denoting two separate openings, whereby the loading opening corresponding to the first load-lock further clarifies the loading opening of claim 25. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 2-4, 11, 13-18, 25, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kilpi et al., US 2015/0299859, in view of Shishikura, US 2008/0261074.
Claim 25: Kilpi provides an ALD apparatus comprising a vacuum chamber (104) which, in turn, encloses a reaction chamber (103) ([0044], Fig. 1). The system executes atomic layer deposition [0042]. Although Kilpi provides a “shield,” or gate valve, its relative position is indeterminate [0045]. In supplementation, Shishikura, like Kilpi, provides a nested arrangement of interior (40) and exterior (10) chambers, whereby a shield (46) is disposed therebetween (Fig. 1). The shield moves to a position which fronts a loading opening (34) of the vacuum chamber [0027]. In view of this guidance, it would have been obvious to dispose Kilpi’s gate valve between the reaction and vacuum chambers, as it has been held that rearranging the parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).
Claims 2, 30: Kilpi contemplates an embodiment in which the loading port (401) serves as a load lock, whereby a first actuator (132) transfers the substrate horizontally through said load lock into the vacuum chamber (Fig. 1, [0066]). Kilpi provides a second actuator (141) configured to lower the substrate within the vacuum chamber into the reaction chamber [0047].
Claim 3: Any of Kilpi’s other loading ports (401b, 401c) may be taken as the second load-lock (Fig. 4).
Claim 4: Kilpi’s load port, which may be configured as a load lock, comprises a gate valve [0045].
Claims 11, 13: Kilpi provides multiple gas inlets (106), which necessarily comprise apertures, i.e., the “flow guide element” [0044].
Claim 14: Kilpi provides a cassette (121) for holding a batch of substrates [0046]. 
Claim 15: Kilpi rotates the batch of substrates within the reaction chamber (Figs. 3, [0051ff]).
Claim 16: Kilpi provides a loading module (405) and robot (431) (Fig. 4). 
Claim 17: Cooling can be executed post-processing simply by withholding heat.
Claim 18: The pressure applied to the load-lock and reaction chambers is a matter of intended use, whereby the prior art must merely demonstrate the structural capacity to reproduce any functional recitations in order to satisfy the threshold for rejection – it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959)). An operator can establish a lower pressure in Kilpi’s load-lock. 
Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kilpi in view of Shishikura, and in further view of Lee et al., US 7,998,762.
Claim 5: Kilpi’s apparatus is structured as a spoke-type tool, as opposed to the applicant’s in-line design. As such, Kilpi’s vacuum chamber does not possess two loading openings corresponding to two load-locks. Addressing this deficiency is Lee, who attests to the equivalency of these two designs: Figure 1A shows a processing chamber linearly situated between two load-locks, and Figure 1B depicts a plurality of chambers surrounding a central hub (4, 36ff). Lee confirms that these configurations are compatible with ALD processing, and a valve (1306) is interposed between the process chamber and each load-lock in the in-line arrangement (14, 1-6). It would have been obvious to configure Kilpi’s system as an in-line arrangement, since both spoke and in-line cluster tools are equivalent for the purpose of processing substrates at high rates of throughput, and the selection of either alternative would be within the scope of ordinary skill.
Claim 6: Given an in-line layout, a second actuator is necessarily required to translate the substrate horizontally through the second load-lock.
Claim 8: The synchronization of the loading valves and shielding element is a matter of intended use – an operator can simply manipulate both mechanisms to move in concert.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kilpi in view of Shishikura, and in further view of Ko et al., US 2003/0200924.
Kilpi is silent regarding the matter of gas measurement. In supplementation, Ko affixes a detector (40), such as an RGA, to a deposition chamber (10) to enable the “real time detection of the resulting gases generated by the reaction” ([0028], Fig. 2). This data can then be used for purposes of endpoint detection and feedback control. It would have been obvious to integrate a gas detector within Kilpi’s system to improve the accuracy of the deposition process. It can also be said that the RGA is indirectly coupled to the load-lock. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kilpi in view of Shishikura, and in further view of Lindfors et al., US 2006/0196418.
Although Kilpi necessarily teaches a fluid source, it is unclear if it’s heated. Lindfors, however, provides a heater to regulate the temperature of a fluid source to ensure the chemical is at the appropriate temperature for processing and in . 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716

	/KARLA A MOORE/      Primary Examiner, Art Unit 1716